ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4,
IT IS ORDERED that the Honorable Issac L. Pyatt Sr., Chief Magistrate for Georgetown County, is hereby assigned to preside over the Georgetown County Adult Drug Court Program. Pursuant to this assignment, Judge Pyatt may preside over guilty pleas, bond hearings, probation revoca*337tions, motions, and other proceedings related to the defendants participation in the Georgetown County Adult Drug Court Program in the Fifteenth Judicial Circuit. Pursuant to this appointment, Judge Pyatt may impose sanctions for violations of the conditions of the Adult Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issuance of a bench warrant, or termination of participation in the Adult Drug Court Program.
This order takes effect on Wednesday, February 24, 2016 and remains in effect unless amended or rescinded by the Chief Justice.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina